Hqwe, J.
The defendant, appellee, has moved to dismiss this ■appeal on the grounds:
First — That the appeal having been taken by motion, at chambers, there is neither petition nor citation.
Second — That the order of appeal does not fix any place to which it shall be returnable, fior return day.
Third — That the record of appeal was not brought up in time (the right of oflice being involved), the judgment having been signed May 7, 1870, and the transcript filed May 23, 1870 ; and
Fourth — That the State, co-plaintiff, is not made a party to the .appeal.
The case was tried in chambers under the provisions of the intrusion :act of 1868. The court was duly open and the motion of appeal was made on the same day the judgment was read, “ in open court,” and jqo citation was necessary.
*376If it be a defect that the order does not fix a time and place, it is not attributable to the appellant.
The fact that the transact was not filed till fifteen days after judgment in the court below, does not lay a foundation for a motion to dismiss.
The State was made a party to the appeal by the appeal bond in favor of the clerk. All possible parties are brought before us in this way.
Motion to dismiss overruled.